TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2014



                                       NO. 03-14-00532-CV


                                   Pat Schumacher, Appellant

                                                  v.

 The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the Certificate
             Holders of the CWMBS Inc. Alternative Loan Trust 2003-8CB,
              Mortgage Pass-Through Certificates Series 2003-19, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 19, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.